Citation Nr: 0924385	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-28 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1955 to November 
1958.



This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.

This appeal was previously before the Board in February 2007.  
The Board remanded the claim, in part, so that the RO could 
make further attempts to find treatment records for the 
Veteran.  The case has been returned to the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the Board finds that additional development is 
needed before a decision can be made regarding the Veteran's 
claim for service connection for a left knee condition.

The Veteran claims that while serving in Texas he struck his 
knee on a metal ladder, and when he awoke the next day he 
could not move his knee.  He reported he was then taken to a 
military hospital in San Antonio, Texas where surgery was 
performed on his left knee, to remove "bone chips."  He 
contends that this injury to his left knee in service is 
responsible for his current left knee condition.  The Veteran 
had a left total knee replacement in 1996.

The Veteran's details about his injury and treatment in 
service are the only accounts available.  A response from the 
National Personnel Records Center (NPRC) to a request for the 
Veteran's service treatment records noted that the Veteran's 
records were "fire related."  Additional attempts were made 
to obtain the Veteran's records through other sources, 
including directly from the hospital, directly from Randolph 
Air Force Base, and through the National Archives.  All 
additional sources noted that the Veteran's records were 
given to the NPRC in St. Louis.  The United States Court of 
Appeals for Veteran's Claims (Court) has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

The Board notes that the Veteran has reported injuring his 
left knee in service by hitting it while climbing an 
Aerostand, an almost vertical metal step ladder (per the 
Veteran's report).  He states that he underwent surgery to 
have "bone chips" removed.  The history of injury and 
surgery in service is consistent with a statement made to his 
treating physician in 1995, well before a claim for VA 
compensation was filed, lending credibility to the Veteran's 
contentions.

The Veteran was afforded a VA examination in October 2003.  
The examiner diagnosed the Veteran with chronic left knee 
strain status post total left knee arthroplasty, but did not 
provide an opinion regarding the likelihood that this 
condition is related to service.  On remand, the Veteran 
should be afforded another VA joint examination, and a nexus 
opinion from a physician should be requested.  As the 
Veteran's records are "fire related," the examiner is to 
take accept that the Veteran injured his left knee in service 
by hitting it on an Aerostand when forming his nexus opinion.

In an April 2007 letter, the Veteran was asked to submit 
release forms from New England Baptist Hospital and two 
private physicians.  The Veteran did not respond.  These 
records would be important to providing the interval history 
of his knee including the status of his knee prior to the 
knee replacement.  Thus, the Veteran should once again be 
specifically asked to submit authorization forms to permit VA 
to obtain his treatment records from New England Baptist 
Hospital, Dr. Arvidson, Dr. Turner and Dr. Borno.  
Additionally, during an August 2004 RO hearing the Veteran 
mentioned that he had some paperwork regarding treatment for 
his left knee.  The Veteran is hereby advised that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide completed 
authorizations for the release of 
information to permit VA to obtain his 
treatment records from New England Baptist 
Hospital, Dr. Arvidson, Dr. Turner and Dr. 
Borno.  After securing the necessary 
release, the RO should obtain these 
records.  Also request that the Veteran 
provide copies of any relevant documents 
he may have in his possession that have 
not already been provided to VA.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  If any 
of the identified records are not 
obtainable, the Veteran should be so 
notified.

2.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA joint examination by a physician 
to determine the nature of any left knee 
disorder, and to provide an opinion as to 
its possible relationship to service.  The 
claims file must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  As the Veteran's 
service records are "fire related", the 
examiner should accept the Veteran injured 
his left knee in service by hitting it 
while climbing up 
an Aerostand (an almost vertical metal 
ladder).  The examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current left knee disorder is related 
to an incident of the Veteran's military 
service, including that the Veteran struck 
his left knee on a metal ladder.

3.  Thereafter, readjudicate the claim.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




